DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to Claims 1,4,6 in the submission filed 10/24/2021 are acknowledged and accepted.
Cancellation of Claims 2,5,7-10,12-15 is acknowledged and accepted.
In view of the amendments to the Claims, objection to Claims, and rejections under 35 U.S.C. 112(b) are withdrawn.
Pending Claims are 1,3,4,6,11. 

Response to Arguments
Applicant's arguments (Remarks, filed 10/24/2021) have been considered and are persuasive. The rejection of Claims 1,3,4,6,11 is withdrawn.

Allowable Subject Matter
7.	Claims 1,3,4,6,11 (renumbered claims 1-5) are allowed.

REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed over the cited art of record for instance (US 2013/0163974A1, US 2013/0136437A1) for at least the reason that the cited art of record fails to teach or reasonably suggest an optical unit with a shake correction function, the optical unit in combination with limitations in Lines 1-22 of the claim, comprising:
“wherein the first protruded part and the second protruded part are connected with each other through a bridge part which is a connection part connecting the first protruded part with the second protruded part at a position separated from the image pickup element on an opposite side to the object to be photographed in the direction of the optical axis, and wherein the bridge part comprises a circuit board receiving part which supports a flexible circuit board electrically connected with the image pickup element in a state that the flexible circuit Case No. SASO488US2 Serial No. 16/290,008board is extended along an under face of the bridge part and is disposed between the first protruded part and the second protruded part”.
Claims 3,4,6,11 are dependent on Claim 1 and hence are allowable for at least the same reasons Claim 1 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	






Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






JVD
Jyotsna V DabbiExaminer, Art Unit 2872              					1/14/2022

/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872